       Case 2:20-cv-00065-BSM Document 50 Filed 11/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

CORDELL NICHOLS,                                                            PLAINTIFF
a/k/a Quindell Johnson,
Reg. #294494-044

v.                        CASE NO. 2:20-CV-00065-BSM

DEWAYNE HENDRIX, et al.                                                  DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 10th day of November, 2020.



                                                  UNITED STATES DISTRICT JUDGE
